Citation Nr: 0311855	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for a 
skin disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  The claim for an increased 
rating for a skin disorder is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The matter of the  rating for PTSD is on 
appeal from a rating decision in September 1999.  In December 
1998, the veteran provided testimony before a hearing officer 
at the RO.  In July 2002 the Board undertook additional 
development on these two issues (and issued a decision on the 
merits addressing five further issues).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  By a letter in May 2001, the veteran was 
advised by the RO of the pertinent mandates of the VCAA and 
implementing regulations.  However, the letter addressed 
claims of service connection, but not claims for increased 
ratings.  Thus, the letter was not sufficiently specific to 
the instant claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision on May 1, 2003, Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs,   F.3d  Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

The veteran contends that increased ratings are warranted for 
his service-connected skin disorder and PTSD.  Regarding the 
skin disorder, a VA dermatology examination was conducted in 
November 2002.  However, the examination was to be scheduled 
in either the Spring or Summer, as the veteran alleged that 
is when his exacerbations occur.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the applicable regulations are amended 
during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran must be advised of the rating criteria 
changes.

A VA PTSD examination was conducted in October 2002.  Review 
of the examination report shows it appears to be sufficient 
for rating purposes.  However, the AOJ has not reviewed the 
claim in light of the examination report.  In this regard, it 
is also noteworthy that the Court has held that in assigning 
an initial disability rating following a grant of service 
connection, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
rating for PTSD at issue in this appeal is an initial rating 
following the grant of service connection, and staged ratings 
are for consideration.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence is needed to 
establish entitlement to the benefits 
sought, what evidence VA has obtained or 
will obtain on his behalf (specifically 
including the results of the development 
completed by the Board), and what 
evidence or information he is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims file.  

2.  The RO must provide the veteran 
notice of the revised criteria for rating 
skin disorders which became effective 
August 30, 2002.  

3.  The veteran should be asked to 
identify all sources of recent treatment 
(VA and private) he received for his 
service-connected skin disorder and PTSD.  
The RO should obtain copies of complete 
records (not already obtained) from all 
sources identified.  

4.  The veteran should be scheduled for a 
VA dermatologic examination by a 
dermatologist (to be scheduled for the 
Summer) to determine the current severity 
of his service-connected skin disability.  
The claims folder and a copy of the 
revised criteria for rating skin 
disorders (effective August 30, 2002) 
must be available to the examiner for 
review in conjunction with the 
examination.  All clinical findings 
should be reported in detail.  Any 
indicated tests or studies should be 
conducted, including photographs of the 
affected areas.  The findings reported 
must correspond to the rating criteria.  
The dermatologist should specifically 
comment on any disfigurement, lesions, 
scarring, ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes or systemic or 
nervous manifestations.  The 
dermatologist should also specifically 
comment as to whether the veteran's skin 
disorder is manifested by either 
dermatitis or eczema of 20 to 40 percent 
of the entire body or 20 to 40 percent of 
exposed areas affected, or; whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs was 
required for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.  The examiner 
should explain the rationale for any 
opinion given.  The RO should notify the 
veteran of the adverse consequences under 
38 C.F.R. § 3.655 of a failure to report 
for the scheduled examination.

5.  After the development ordered above 
is completed, as well as any other action 
deemed necessary, the RO should review 
the record and re-adjudicate the matters 
remaining on appeal.  If either benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative ample 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




